         Case 2:18-cv-01771-RFB-BNW Document 34 Filed 02/11/19 Page 1 of 6



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER
 2 Nevada Bar No. 7332
   Email: MFeder@dickinsonwright.com
 3
   8363 West Sunset Road, Suite 200
 4 Las Vegas, Nevada 89113-2210
   Tel: (702) 550-4400
 5 Fax: (844) 670-6009

 6 HODGSON RUSS LLP
   MARK A. HARMON (Admitted Pro Hac Vice)
 7
   Email: MHarmon@hodgsonruss.com
 8 ERIN N. TESKE (Admitted Pro Hac Vice)
   Email: ETeske@hodgsonruss.com
 9 605 Third Avenue, Suite 2300
   New York, New York 10158
10 Tel: (646) 218-7616

11 Fax: (646) 943-7073

12 Attorneys for Defendant
   Pacific Stock Transfer Company
13

14                              UNITED STATES DISTRICT COURT
15                                        DISTRICT OF NEVADA
16 STEVE A. CLAUS AND MARK                         Case No. 2:18-cv-01771-RFB-PAL
   ZOUZALIK,
17
              Plaintiffs,
18
         vs.                                       THIRD-PARTY COMPLAINT AGAINST
19
   PACIFIC STOCK TRANSFER COMPANY,                 AMERICATOWNE HOLDINGS, INC.
20
              Defendant.
21

22 PACIFIC STOCK TRANSFER COMPANY,

23               Third Party Plaintiff,
24        vs.
25 AMERICATOWNE HOLDINGS, INC.,

26
                 Third Party Defendant.
27

28
           Case 2:18-cv-01771-RFB-BNW Document 34 Filed 02/11/19 Page 2 of 6



 1          Defendant and Third-Party Plaintiff Pacific Stock Transfer Company (“PST”), by its attorneys

 2 Hodgson Russ LLP, for its Third-Party complaint against third-party defendant AmericaTowne Holdings,

 3
     Inc. (“ATI”) respectfully alleges as follows:
 4
                                        NATURE OF THIS ACTION
 5

 6          1.      This Action arises from PST’s alleged wrongful failure – as transfer agent for its

 7 principal, ATI – to issue replacement certificates for certificates claimed to be lost and to remove

 8 timely restrictive legends. A copy of Plaintiffs’ Original Petition filed July 12, 2018 (the “Petition”)

 9 is attached hereto as Exhibit A.

10
            2.      PST denies that Plaintiffs made requests for certificate replacement, transfer, or
11

12 removal that were in good order and compliant with federal securities laws and otherwise denies that

13 PST acted wrongfully in any manner.

14
            3.      Notwithstanding PST’s denial that Plaintiffs have a valid claim for damages, PST
15
     asserts that any losses or damages incurred by Plaintiffs are the result of the wrongdoing of ATI.
16

17          4.      ATI, PST’s principal, directed PST not to comply with Plaintiffs’ requests, including

18 their requests for the replacement of lost certificates and the removal of restrictive legends.

19
            5.      Moreover, ATI has an express contractual obligation to indemnify PST.
20

21                            THE PARTIES, JURISDICTION AND VENUE

22          6.      PST is a Nevada corporation with its principle place of business in Nevada.

23
            7.      PST is a transfer agent registered with the U.S. Securities and Exchange Commission
24
     (“SEC”).
25

26          8.      Upon information and belief, ATI is a corporation organized and existing under and by

27 virtue of the laws of Nevada.

28


                                                     -2-
           Case 2:18-cv-01771-RFB-BNW Document 34 Filed 02/11/19 Page 3 of 6



 1          9.      The Court has jurisdiction pursuant to 28 U.S.C. § 1367(a), because PST’s claims

 2 against ATI arise out of the same case and controversy, namely PST’s third-part claims allege that

 3
     any injury incurred by Plaintiffs is the result of ATI’s directives to PST and/or the result of ATI’s
 4
     own actions.
 5
            10.     Venue is proper pursuant to 28 U.S.C. § 1391 as both PST and ATI are corporations
 6
     domiciled in Nevada.
 7

 8          11.     The third-party claims set forth herein arise out of and are part of the same transactions

 9 or occurrences as alleged in Plaintiffs’ Petition, and the determination of all claims in one proceeding

10 is necessary and appropriate in order to avoid the multiplicity of actions that will result if PST is

11
     required first to defend Plaintiffs’ claims, and then bring a separate action against ATI for
12
     indemnification and contribution in connection with the agreement governing the relationship
13
     between PST and ATI and in connection with the directives ATI gave PST in connection with
14

15 Plaintiffs’ requests for the removal of restrictive legends and the replacement of lost securities

16 certificates.

17
                                         FACTUAL ALLEGATIONS
18
            12.     PST is a transfer agent that provides the ministerial service of maintaining the
19
     shareholder books and records for public companies and processing issuance and transfer requests
20
     when in good order and compliant with federal securities laws.
21

22          13.     PST is and was at all relevant times the transfer agent for ATI.

23          14.     The relationship between PST and ATI is governed by a written contract (“Contract”).
24          15.     The Contract provides that ATI will indemnify PST in connection with its transfer
25
     agent services from and against “any and all actions or suits, where groundless or otherwise, and from
26

27

28


                                                      -3-
           Case 2:18-cv-01771-RFB-BNW Document 34 Filed 02/11/19 Page 4 of 6



 1 and against any and all losses, damages, costs, charges, counsel fees, payments, expenses and

 2 liabilities arising out of the agency relationship.”

 3
            16.       ATI has an express contractual obligation to indemnify PST for the services PST
 4
     rendered as ATI’s transfer agent.
 5
            17.       Plaintiffs’ claims against PST concern PST’s services as transfer agent for ATI and,
 6
     thus, ATI is obligated to indemnify PST.
 7

 8          18.       As ATI’s agent, PST acts at the behest of and pursuant to ATI’s directives, unless

 9 doing so would violate federal or state securities laws or otherwise might expose PST to liability.

10          19.       Many of the actions complained of by Plaintiffs in the Petition were taken by ATI or at
11
     ATI’s request.
12
            20.       For example, Plaintiffs allege that ATI waived the posting of an indemnity bond in
13
     connection with their request for replacement of certificates claimed to be lost but, in fact, ATI
14

15 expressly told PST that it did not waive the posting of an indemnity bond.

16          21.       Further, at times material to Plaintiff’s Petition, ATI directed PST not to remove

17 restrictive legends from shares registered in the names of Plaintiffs.

18          22.       To the extent Plaintiffs were injured by a delay in the removal of restrictive legends or
19
     the replacement of certificates claimed to be lost, as alleged by Plaintiffs in the Petition, such delay
20
     was caused by ATI and its directives to PST.
21

22                                         FIRST CAUSE OF ACTION

23                                                CONTRIBUTION

24          23.       PST repeats and realleges the allegations in paragraphs 12-22 herein with the same

25 force and effect as if fully set forth in this paragraph.

26

27

28


                                                       -4-
           Case 2:18-cv-01771-RFB-BNW Document 34 Filed 02/11/19 Page 5 of 6



 1          24.     Defendant denies any culpable conduct and alleges that, if Plaintiffs suffered any loss,

 2 injury or damage through any culpable conduct other than their own, it was due, in whole or in part,

 3
     to the wrongful conduct of ATI.
 4
            25.     In the event Plaintiffs sustained injuries and damages as alleged in the Petition, they
 5
     will have been brought about, in whole or in part, by reason of the culpable conduct of ATI.
 6
            26.     ATI’s culpable conduct exceeds that of PST.
 7

 8          27.     Defendant, therefore, claims contribution from ATI.

 9
                                         SECOND CAUSE OF ACTION
10                                      CONTRACTUAL INDEMNIFICATION
11          28.     PST repeats and realleges the allegations in paragraphs 12-22 and 24-27 herein with
12
     the same force and effect as if fully set forth in this paragraph.
13
            29.     ATI has an express contractual obligation to indemnify PST for actions concerning
14
     PST’s services rendered as transfer agent for ATI.
15

16          30.     The Plaintiffs’ claims concern PST’s services rendered as transfer agent for ATI and,

17 thus, ATI has an obligation to indemnify PST.

18
                                          THIRD CAUSE OF ACTION
19                                        EQUITABLE INDEMNIFICATION
20          31.     PST repeats and realleges the allegations in paragraphs 12-22, 24-27, and 29-30 herein
21
     with the same force and effect as if fully set forth in this paragraph.
22
            32.     PST was at all relevant times the agent for ATI and, thus, acted at ATI’s direction.
23
            33.     To the extent that PST acted wrongly, such actions were taken by PST at the direction
24

25 of its principal, ATI.

26          34.     ATI, as the entity directing PST’s actions, is more at fault than PST for the Plaintiffs’

27 purported injuries.

28


                                                       -5-
           Case 2:18-cv-01771-RFB-BNW Document 34 Filed 02/11/19 Page 6 of 6



 1          35.    It would be inequitable to allow ATI to avoid liability on the basis that it engaged and

 2 directed a third-party to act on ATI’s behalf.

 3
                                           PRAYER FOR RELIEF
 4
            WHEREFORE, PST respectfully requests that the Court enter a judgment in its favor:
 5

 6          a)     granting PST’s third-party claims against AmericaTowne Holdings, Inc.;

 7          b)     awarding damages to PST, including attorney’s fees and other costs incurred in

 8   defense of the present action, in an amount to be proven at trial; and
 9
            c)     such other and further relief as the Court deems just and proper.
10
            Dated this 11th day of February 2019.
11
                                                           DICKINSON WRIGHT PLLC
12

13                                                         /s/ Michael N. Feder______________________
                                                           MICHAEL N. FEDER
14
                                                           Nevada Bar No. 7332
15                                                         Email: MFeder@dickinsonwright.com
                                                           8363 West Sunset Road, Suite 200
16                                                         Las Vegas, Nevada 89113-2210
17                                                         HODGSON RUSS LLP
18                                                         MARK A. HARMON (Admitted Pro Hac Vice)
                                                           Email: MHarmon@hodgsonruss.com
19                                                         ERIN N. TESKE (Admitted Pro Hac Vice)
                                                           Email: ETeske@hodgsonruss.com
20                                                         605 Third Avenue, Suite 2300
                                                           New York, New York 10158
21                                                         Attorneys for Defendant Pacific Stock Transfer
                                                           Company
22   LVEGAS 72623-3 280274v1

23

24

25

26

27

28


                                                     -6-
